ON REHEARING.
HUSTON, J.
Appellant has filed a petition for a rehearing in this ease, as he states in his petition, “only on a point not made by counsel, but raised of the court’s own motion, and decided without argument.” We would suggest to counsel that the appellate court is not confined in its investigations to the limits of the briefs of counsel or to their oral arguments for rules of law or authorities. We have examined the cases of McMenomy v. White, 115 Cal. 339, 47 Pac. 109, and Gregory v. Gregory, 102 Cal. 50, 36 Pac. 364, and are unable to see their applicability. They simply decide that when a case is heard on an agreed statement of facts no findings of fact are necessary. But that question is not involved in this case. The proceeding -was brought under the provision of chapter 2, title 3, of “Summary Proceedings” (Code Civ. Proe.), Revised Statutes, which prescribes how actions of this kind may be brought in the district court. Section 5070 provides: “The judgment may be enforced in the same manner as if it had been rendered in an action, and is in the same manner subject to an appeal.” As we have repeatedly decided, there can be no appeal where there is no final judgment. In this case there is no judgment; nothing to appeal from. If the only purpose was to get the opinion of the court upon a disputed question *320of practice, then counsel are not within the provisions of the statute, as that only applies to a controversy that is real, and is brought in good faith to determine the rights of the parties; and until the rights of the parties have been settled by a judgment of the district court, the appellate jurisdiction of this court cannot be invoked. The constitution fixes both the original and appellate jurisdiction of this court, and such jurisdiction cannot be extended by stipulation of litigants, nor by the laches of respondent in not raising the question. Petition for rehearing is denied.
Sullivan, C. J., and Quarles, «T., concur.